                  Case 2:17-cv-01708-JCC Document 75 Filed 05/07/19 Page 1 of 2



 1
                                                              HONORABLE JOHN C. COUGHENOUR
 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                          AT SEATTLE

10     WILD FISH CONSERVANCY,
                                                       Case No. 2:17-cv-01708-JCC
11                            Plaintiff,
                                                       SECOND SUPPLEMENTAL DECLARATION
12                                                     OF DOUGLAS J. STEDING IN SUPPORT OF
              v.
13                                                     DEFENDANT’S MOTION TO AMEND
       COOKE AQUACULTURE PACIFIC,                      SCHEDULING ORDER TO ALLOW COOKE
14     LLC,                                            TO AMEND ANSWER

15                            Defendant.               NOTE ON MOTION CALENDAR:
                                                       May 3, 2019
16

17           Douglas J. Steding declares as follows:
18           1.       I am counsel for Defendant Cooke Aquaculture Pacific, LLC (“Cooke”) in this
19   matter. I make this declaration based on my personal knowledge.
20           2.       On May 3, 2019, Cooke filed a Supplemental Declaration of Douglas J. Steding in
21   Support of Defendant’s Motion to Amend Scheduling Order to Allow Cooke to Amend Answer
22   (Dkt. No. 73), in which we stated that: “On April 30, 2019, we produced to plaintiff Wild Fish
23   Conservancy the Consent Decree between Cooke and the Washington State Department of
24   Ecology (“Ecology”) and the Pollution Control Hearings Board’s order dismissing the matter
25   between Cooke and Ecology” Id. ¶ 4. That statement was incorrect. Plaintiff notified us on
26

     SECOND SUPPLEMENTAL DECLARATION OF
                                                             NORTHWEST RESOURCE LAW PLLC
     DOUGLAS J. STEDING IN SUPPORT OF
                                                                     101 Yesler Way, Suite 205
     DEFENDANT’S MOTION TO AMEND
                                                                        Seattle, WA 98104
     SCHEDULING ORDER TO ALLOW COOKE TO
                                                                          206.971.1564
     AMEND ANSWER -- 1

     Case No. 2:17-cv-01708-JCC
                Case 2:17-cv-01708-JCC Document 75 Filed 05/07/19 Page 2 of 2



 1   May 7, 2019, that Cooke had not yet produced the Pollution Control Hearings Board’s dismissal
 2   order. That same day (May 7, 2019), we produced the Board’s dismissal order to Plaintiff.
 3            Sworn to under penalty of perjury of the laws of Washington, at Seattle, Washington, this
 4     7th day of May, 2019.
 5

 6

 7                                                  /s Douglas J. Steding_____________________
                                                    Douglas J. Steding
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     SECOND SUPPLEMENTAL DECLARATION OF
                                                           NORTHWEST RESOURCE LAW PLLC
     DOUGLAS J. STEDING IN SUPPORT OF
                                                                    101 Yesler Way, Suite 205
     DEFENDANT’S MOTION TO AMEND
                                                                       Seattle, WA 98104
     SCHEDULING ORDER TO ALLOW COOKE TO
                                                                         206.971.1564
     AMEND ANSWER -- 2

     Case No. 2:17-cv-01708-JCC
